

116 S3707 IS: Country Of Origin Labeling Online Act
U.S. Senate
2020-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3707IN THE SENATE OF THE UNITED STATESMay 13, 2020Ms. Baldwin (for herself, Mr. Scott of Florida, Mr. Murphy, and Mrs. Loeffler) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require clear disclosure of seller location and country-of-origin labeling for products advertised for sale on the internet and to prohibit false and misleading representation of United States origin on products, and for other purposes.1.Short titleThis Act may be cited as the Country Of Origin Labeling Online Act or the COOL Online Act.2.Mandatory origin and location disclosure for products advertised for sale on the internet(a)In generalIt shall be unlawful for a product to be introduced, sold, advertised, or offered for sale in commerce on an internet website unless the internet website description of the product—(1)(A)except as provided in subparagraph (B), indicates in a conspicuous place the country of origin of the product, in a manner consistent with the regulations prescribed under section 304 of the Tariff Act of 1930 (19 U.S.C. 1304) and the country of origin marking regulations administered by U.S. Customs and Border Protection; or(B)includes, in the case of—(i)a new passenger motor vehicle (as defined in section 32304 of title 49, United States Code), the disclosure required by such section;(ii)a textile fiber product (as defined in section 2 of the Textile Fiber Products Identification Act (15 U.S.C. 70b)), the disclosure in labeling required by such Act;(iii)a wool product (as defined in section 2 of the Wool Products Labeling Act of 1939 (15 U.S.C. 68)), the disclosure in labeling required by such Act;(iv)a fur product (as defined in section 2 of the Fur Products Labeling Act (15 U.S.C. 69)), the disclosure in labeling required by such Act;(v)a covered commodity (as defined in section 281 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1638)), the country of origin information required by section 282 of such Act (7 U.S.C. 1638a); and(vi)a pharmaceutical product subject to the jurisdiction of the Food and Drug Administration, the disclosure required by section 502 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352); and(2) indicates in a conspicuous place the country in which the seller of the product is located (and, if applicable, the country in which any parent corporation of such seller is located), in a manner consistent with the regulations prescribed under such section 304.(b)LimitationThe disclosure of a product’s country of origin required pursuant to subsection (a)(1) shall not be made in such a manner as to represent to a consumer that the product is in whole, or substantial part, of domestic origin consistent with the decisions and orders of the Commission issued pursuant to section 5 of the Federal Trade Commission Act (15 U.S.C. 5).(c)Application to third-Party marketplace(1)In generalNotwithstanding section 230(c)(1) of the Communications Act of 1934 (47 U.S.C. 230(c)(1)), subject to paragraph (2), the requirements of this section shall apply to the provider or publisher of any internet marketplace.(2)LimitationThe requirements of this section shall not apply to the provider or publisher of any internet website marketplace that can demonstrate that it acted in good faith reliance on the written designation of a product's country of origin made by a product's manufacturer, marketer, or importer. 3.Prohibition on false and misleading representation of United States origin on products(1)Unlawful activityNotwithstanding any other provision of law, including section 230(c)(1) of the Communications Act of 1934 (47 U.S.C. 230(c)(1)), it shall be unlawful to make any false or deceptive representation that a product or its parts or processing are of United States origin in any labeling, advertising, or other promotional materials, or any other form of marketing, including marketing through digital or electronic means in the United States.(2)Deceptive representationFor purposes of paragraph (1), a representation as to United States origin is deceptive if, at the time the representation is made, it cannot be substantiated as an unqualified or qualified express or implied origin claim in accordance with—(A)the Commission's Enforcement Policy Statement on U.S. Origin Claims (62 Fed. Reg. 63756 et seq.); or (B)such further rules or policies as the Commission may publish from time to time.4.Enforcement by Commission(a)Unfair or deceptive acts or practicesA violation of section 2 or 3 shall be treated as a violation of a rule defining an unfair or a deceptive act or practice under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).(b)Powers of the Federal Trade Commission(1)In generalThe Commission shall enforce this Act in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act.(2)Privileges and immunitiesAny person that violates section 2 or 3 shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act (15 U.S.C. 41 et seq.) as though all applicable terms and provisions of that Act were incorporated and made part of this Act.(3)Authority preservedNothing in this Act may be construed to limit the authority of the Commission under any other provision of law.5.Definition of CommissionIn this Act, the term Commission means the Federal Trade Commission.